DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17130235 has claims 1-22 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
						Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/232,026, filed on December 25, 2018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-8, 12-15 and 17-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 10-12, 14 and 16 of U.S. Patent No. 10917886. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent discloses demodulates based on reference signal, the downlink control information and receiving by the terminal device.
However, the instant application independent claims 1-2, 7-8, 12-13 and 18-19, fails to disclose the claim limitation “resource elements comprised in the resource element group are distributed in all symbols resource occupied by the control channel”
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claims 14-15, 17 and 20-22  and  the claims of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding claims 7-8, 10 and 12-14 of patent no. 10917886, respectfully. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7-8, 10 and 12-14   of patent 10917886 discloses similar scope of invention.
Claims 3-4, 6 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 5  and 17-19 of U.S. Patent No. 10917886. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent discloses demodulates based on reference signal, the downlink control information and receiving by the terminal device.
The difference is the instant application claims are computer-readable storage medium comprising instructions while the patent discloses the method of the claims.
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claims 5 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 10917886 in view of Luo et al. (Pub. No. US 2011/0026622 A1; hereinafter Luo).
Regarding claims 5 and 16, Patent disclose demodulation the downlink control information 
Patent fails to disclose the reference signal carried by the plurality of resource element sets the downlink control information carried by the plurality of resource element sets. 
Luo discloses the reference signal carried by the plurality of resource element sets (See ¶0063, a resource block can include two or three REGs depending upon whether or not the resource block in the symbol carries reference signals) the downlink control information carried by the plurality of resource element sets. (see ¶0063, PDCCH can be employed to carry a downlink control information (DCI) message; A PDCCH can be constructed as one or more CCEs; thus, a CCE can include 36 resource elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Patent to include reference signal are on a resource block and the DCI is on different sets of resource elements. The motivation to combine is to efficiently capable of supporting communication with multiple users by sharing available resources (See ¶0005).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-8, 10-13, 15, 17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. US 2013/0242947 A1; hereinafter Chen) in view of Von Elbwart et al. (Pub. No. US 2015/0131560 A1; hereinafter Von).
Regarding claims 1 and 12, Chen discloses a computer-readable storage medium comprising instructions which, (See ¶0123, instructions stored in a non-transitory computer readable storage medium) when executed by a computer system, (See ¶0123, program is loaded into and executed by a machine such as a computer) cause the computer system to perform a method comprising: determining a plurality of resource element sets corresponding to a control channel, (See ¶0027, PDCCH represents elements of a radio elements of a radio frame structure transmitted on the downlink transmitted between a nodeb and UE; See ¶0033, ¶0039, the DCI information in a PDCCH can be transmitted using one CCE. A CCE can comprise of a group of resource element groups; A legacy CCE can include up to nine REGs. Each REG can be comprised of four resource elements (REs); further see 0061-0062, In resource allocations of type 0, a bitmap can indicates the resource block groups (RBGs) which can be allocated to a scheduled wireless device)  wherein each resource element set of the plurality of resource element sets comprises a first resource element for carrying downlink control information and a second resource element for carrying a reference signal, (Figure 3 shows first resource element with DCI 1 and a second resource element UE-RS for DCI 1; a first resource element with DCI 3 and a second resource element UE-RS for DCI 3; interpreted the DCI1 and UE-RS is transmitted in the same resource group and DCI 3 and UE-RS DCI 3 in the another resource group) and the reference signal is used to demodulate the downlink control information carried by the control channel; (See ¶0004, physical downlink control channel (PDCCH) can be used to transfer downlink control information (DCI) that informs the UE; See ¶0005, The PDCCH signal can be designed to be demodulated at the UE based on a cell specific reference signal (CRS); See ¶0036, the use of UE specific reference signals (UERS) in PDCCH demodulation at the wireless device) and sending the downlink control information (See ¶0033, the DCI information in a PDCCH can be transmitted using one CCE; See ¶0039, a multiplexing pattern of an ePDCCH when multiple aggregation level one (AGL1) localized CCEs are multiplexed in one PRB pair. An aggregation level one CCE (e.g., a single CCE) can include a DCI) and the reference signal by using the control channel (See ¶0039, a multiplexing pattern of an ePDCCH when multiple aggregation level one (AGL1) localized CCEs are multiplexed in one PRB pair; PRB pair can also include legacy control 162 (e.g., legacy PDCCH) and reference signals, such as cell-specific reference signals (CRS) 170 and UE specific reference signals (UERS) 172 and 174, used for demodulation and channel estimation.)
	However, Chen fails to disclose each resource element set occupies a plurality of symbols, and for each resource element set, frequency domain resources occupied by one resource element set are the same in all symbols.
	Von discloses each resource element set occupies a plurality of symbols,( See ¶0139, At least two eREGs are required in order to enable a distributed transmission as outlined later in this document. With the numerology of 12 subcarriers and 12 or 14 OFDM symbols per PRB pair) and for each resource element set, (See ¶0034, 9 Resource Element Groups (REGs)) frequency domain resources occupied by one resource element set are the same in all symbols. (See ¶0034, one REG consists of four consecutive REs (consecutive in the frequency domain); See ¶0169, the RE-to-eREG mapping sequentially assigns REs to eREGs in a predetermined order (in the following in an ascending order) of subcarriers, OFDM symbols and enhanced resource element groups); interpreted the resource elements occupied by REG are consecutive in each symbol occupied by the REG)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Chen to include frequency domain resources occupied by one REG are same on all symbols. The motivation to combine is the saved power can be used to increase the transmit power of other REs in the same OFDM symbol(s) to improve their quality at the receiver (See ¶0229).
Regarding claims 2, 8, 13 and 19, Chen fails to disclose symbols occupied by each resource element set are the same as the symbols occupied by the control channel.
Von discloses symbols occupied by each resource element set are the same as the symbols occupied by the control channel. (See ¶0063, symbols occupied by each resource element set are the same as the symbols occupied by the control channel)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Chen to include frequency domain resources occupied by one REG are same on all symbols. The motivation to combine is the saved power can be used to increase the transmit power of other REs in the same OFDM symbol(s) to improve their quality at the receiver (See ¶0229).
Regarding claims 4 and 15, Chen discloses a quantity of resource elements comprised in the resource element set is directly proportional to a quantity of symbols occupied by the resource element set; or the quantity of resource elements comprised in the resource element set is directly proportional to a quantity of symbols occupied by the control channel. (Figure 3, quantity resource element is directly proportional to quantity of symbols occupied by the control channel; See ¶0030, resource block can be mapped to 84 resource elements and each RE can one OFDM symbol)
Regarding claims 6 and 17, Chen discloses the downlink control information carried by the resource element set is demodulated based on only the reference signal carried by the resource element set; (Figure 3 shows first resource element with DCI 1 and a second resource element UE-RS for DCI 1; See ¶0033, the DCI information in a PDCCH can be transmitted using one CCE. A CCE can comprise of a group of resource element groups; interpreted the DCI 1 and UE-RS are transmitted in the same resource group; See ¶0004, physical downlink control channel (PDCCH) can be used to transfer downlink control information (DCI) that informs the UE; See ¶0005, The PDCCH signal can be designed to be demodulated at the UE based on a cell specific reference signal (CRS); See ¶0036, the use of UE specific reference signals (UERS) in PDCCH demodulation at the wireless device) or the downlink control information carried by the resource element set is demodulated based on the reference signal carried by the resource element set and a reference signal carried by another resource element set other than the resource element set, and the another resource element set is corresponding to the control channel.
Regarding claims 7 and 18, Chen discloses one or more processors;  (See ¶0123, include a processor, a storage medium readable by the processor) and one or more memories, (See ¶0123, include a processor, a storage medium readable by the processor) wherein the one or more memories store a computer program for execution by the one or more processors to perform operations comprising: (See ¶0123, include a processor, a storage medium readable by the processor) determining a plurality of resource element sets (See ¶0027, PDCCH represents elements of a radio elements of a radio frame structure transmitted on the downlink transmitted between a nodeb and UE; See ¶0033, the DCI information in a PDCCH can be transmitted using one CCE. A CCE can comprise of a group of resource element groups. A legacy CCE can include up to nine REGs. Each REG can be comprised of four resource elements (REs); See ¶0061-0062, In resource allocations of type 0, a bitmap can indicates the resource block groups (RBGs) which can be allocated to a scheduled wireless device) corresponding to a control channel, (See ¶0033, the DCI information in a PDCCH can be transmitted using one CCE. A CCE can comprise of a group of resource element groups) wherein each resource element set of the plurality of the resource element sets (See ¶0033, the DCI information in a PDCCH can be transmitted using one CCE. A CCE can comprise of a group of resource element groups) comprises a first resource element for carrying downlink control information (Figure 3 shows first resource element with DCI 1 and a second resource element UE-RS for DCI 1; interpreted the DCI1 and UE-RS is transmitted in the same resource group) and a second resource element for carrying a reference signal, (Figure 3 shows first resource element with DCI 1 and a second resource element UE-RS for DCI 1; interpreted the DCI1 and UE-RS is transmitted in the same resource group) and the downlink control information carried by the resource element set is demodulated based on the reference signal; (See ¶0004, physical downlink control channel (PDCCH) can be used to transfer downlink control information (DCI) that informs the UE; See ¶0005, The PDCCH signal can be designed to be demodulated at the UE based on a cell specific reference signal (CRS); See ¶0036, the use of UE specific reference signals (UERS) in PDCCH demodulation at the wireless device) and receiving the downlink control information (See ¶0033, the DCI information in a PDCCH can be transmitted using one CCE; See ¶0039, a multiplexing pattern of an ePDCCH when multiple aggregation level one (AGL1) localized CCEs are multiplexed in one PRB pair. An aggregation level one CCE (e.g., a single CCE) can include a DCI) and the reference signal on the control channel; (See ¶0039, a multiplexing pattern of an ePDCCH when multiple aggregation level one (AGL1) localized CCEs are multiplexed in one PRB pair; PRB pair can also include legacy control 162 (e.g., legacy PDCCH) and reference signals, such as cell-specific reference signals (CRS) 170 and UE specific reference signals (UERS) 172 and 174, used for demodulation and channel estimation.)
	However, Chen fails to disclose each resource element set occupies a plurality of symbols, and for each resource element set, frequency domain resources occupied by one resource element set are the same in all symbols.
	Von discloses each resource element set occupies a plurality of symbols,( See ¶0139, At least two eREGs are required in order to enable a distributed transmission as outlined later in this document. With the numerology of 12 subcarriers and 12 or 14 OFDM symbols per PRB pair) and for each resource element set, (See ¶0034, 9 Resource Element Groups (REGs)) frequency domain resources occupied by one resource element set are the same in all symbols. (See ¶0034, one REG consists of four consecutive REs (consecutive in the frequency domain); See ¶0169, the RE-to-eREG mapping sequentially assigns REs to eREGs in a predetermined order (in the following in an ascending order) of subcarriers, OFDM symbols and enhanced resource element groups); interpreted the resource elements occupied by REG are consecutive in each symbol occupied by the REG)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Chen to include frequency domain resources occupied by one REG are same on all symbols. The motivation to combine is the saved power can be used to increase the transmit power of other REs in the same OFDM symbol(s) to improve their quality at the receiver (See ¶0229).
Regarding claims 10 and 21, Chen discloses a quantity of resource elements comprised in the resource element set is directly proportional to a quantity of symbols occupied by the resource element set; or the quantity of resource elements comprised in the resource element set is directly proportional to a quantity of symbols occupied by the control channel. (Figure 3, quantity resource element is directly proportional to quantity of symbols occupied by the control channel; See ¶0030, resource block can be mapped to 84 resource elements and each RE can one OFDM symbol)
Regarding claims 11 and 22, Chen discloses the method further comprises: demodulating the downlink control information carried by the resource element set based on only the reference signal; (Figure 3 shows first resource element with DCI 1 and a second resource element UE-RS for DCI 1; See ¶0033, the DCl information in a PDCCH can be transmitted using one CCE. A CCE can comprise of a group of resource element groups; interpreted the DCI 1 and UE-RS are transmitted in the same resource group) or demodulating the downlink control information carried by the resource element set based on a reference signal carried by another resource element set other than the resource element set, wherein the another resource element set is corresponding to the control channel.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Von, and further in view of Kim et al. (Pub. No. US 2014/0328305 A1; hereinafter Kim).
Regarding claims 3 and 14, Chen in view of Von fails to disclose sending first signaling, wherein the first signaling is used to instruct a terminal device to demodulate, based on only the reference signal carried by the resource element set, the downlink control information carried by the resource element set, or the first signaling is used to instruct the terminal device to demodulate, based on the reference signal carried by the resource element set and a reference signal carried by another resource element set other than the resource element set, the downlink control information carried by the resource element set, wherein the another resource element set is corresponding to the control channel.
Kim discloses sending first signaling, wherein the first signaling  (See ¶0050, The PBCH carries system information necessary for communication between the wireless device and a BS.) is used to instruct a terminal device to demodulate, based on only the reference signal carried by the resource element set, the downlink control information carried by the resource element set, (See ¶0102, a PDCCH may be demodulated on the basis of a CRS. See ¶0051, Control information transmitted through the PDCCH is referred to as downlink control information (DCI); interpreted that the base station transmits a PBCH carriers information necessary for the UE to demodulate the PDCCH utilizing the reference signal) or the first signaling is used to instruct the terminal device to demodulate, based on the reference signal carried by the resource element set and a reference signal carried by another resource element set other than the resource element set, the downlink control information carried by the resource element set, wherein the another resource element set is corresponding to the control channel.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the resource element group contains reference signal and downlink
control information to include the reference signal is used to demodulate the downlink control
information. The motivation to combine is reception reliability of downlink control information can be
increased (See ¶0017).
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Von and, further in view of Luo et al. (Pub. No. US 2011/0026622 A1; hereinafter Luo).
Regarding claims 5 and 16, Chen discloses demodulation the downlink control information (See ¶0036, the use of UE specific reference signals (UERS) in PDCCH demodulation at the wireless device)
Chen in view of Von fails to disclose the reference signal carried by the plurality of resource element sets the downlink control information carried by the plurality of resource element sets. 
Luo discloses the reference signal carried by the plurality of resource element sets (See ¶0063, a resource block can include two or three REGs depending upon whether or not the resource block in the symbol carries reference signals) the downlink control information carried by the plurality of resource element sets. (see ¶0063, PDCCH can be employed to carry a downlink control information (DCI) message; A PDCCH can be constructed as one or more CCEs; thus, a CCE can include 36 resource elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Chen in view of Von to include reference signal are on a resource block and the DCI is on different sets of resource elements. The motivation to combine is to efficiently capable of supporting communication with multiple users by sharing available resources (See ¶0005).
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Von and, further in view of Kim et al. (Pub. No. US 2014/0328305 A1; hereinafter Kim).
Regarding claims 9 and 20, Chen in view of Von fails to disclose receiving first signaling; and demodulating, based on the first signaling, the downlink control information carried by the resource element set.
	Kim discloses receiving first signaling; (See ¶0050, The PBCH carries system information necessary for communication between the wireless device and a BS) and demodulating, based on the first signaling, the downlink control information carried by the resource element set. (See ¶0102, a PDCCH may be demodulated on the basis of a CRS. See ¶0051, Control information transmitted through the PDCCH is referred to as downlink control information (DCI); interpreted that the base station transmits a PBCH carriers information necessary for the UE to demodulate the PDCCH utilizing the reference signal)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resource element group contains reference signal and downlink control information to include the reference signal is used to demodulate the downlink control information. The motivation to combine is reception reliability of downlink control information can be increased (See ¶0017).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
You et al. (Pub. No. US 2015/0245323 A1)- RSs may be categorized into RSs for demodulation and RSs for channel measurement. CRSs defined in the 3GPP LTE system can be used for both demodulation and channel measurement. In a 3GPP LTE-A system, a UE-specific RS (hereinafter, a UE-RS) and a CSI-RS are further defined in addition to a CRS. The UE-RS is used to perform demodulation and the CSI-RS is used to derive CSI.
Sun et al. (Pub. No. US 2017/0290046 A1)- demodulation reference signals (DMRSs) (also called UE-specific reference signals (UE-RS)) may be directed toward specific UEs 115 and may be transmitted only on resource blocks assigned to those UEs 115. DMRS may include signals on six (6) resource elements in each resource block in which they are transmitted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472